JUDGMENT

                                Court of Appeals
                           First District of Texas
                                 NO. 01-15-00203-CR

                             CODY CRYMES, Appellant

                                          V.

                          THE STATE OF TEXAS, Appellee

    Appeal from the 253rd District Court of Chambers County. (Tr. Ct. No. 17163).

      After due consideration, the Court grants the motion to dismiss the appeal filed by
the appellant. Accordingly, the Court dismisses the appeal.

      The Court orders that this decision be certified below for observance.

Judgment rendered April 14, 2015.

Per curiam opinion delivered by panel consisting of Chief Justice Radack and Justices
Brown and Lloyd.   y